Citation Nr: 1521492	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for headaches as a residual of a traumatic brain injury (TBI).

2.  Entitlement to a schedular disability evaluation in excess of 30 percent for vertigo as a residual of a traumatic brain injury (TBI).

3.  Entitlement to a disability evaluation in excess of 30 percent for vertigo as a residual of a traumatic brain injury (TBI) on an extraschedular basis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2010, in support of these claims, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file, so is of record.

The issues of entitlement to an increased rating for headaches, and entitlement to a disability evaluation in excess of 30 percent for vertigo on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a 30 percent rating for vertigo, which is the highest possible schedular rating she may receive for this condition.

CONCLUSION OF LAW

The criteria are not met for a schedular disability rating higher than 30 percent for vertigo.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6200-6211 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009.  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in December 2009 of the criteria for establishing increased rating, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  The letter accordingly addressed all notice elements and predated the initial adjudication by the RO for each issue.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, as submitted by the Veteran.  The Veteran has not authorized the RO to obtain any additional treatment records on her behalf.  Though the Veteran has identified additional treatment records related to her headaches claim, she has not reported any additional treatments for vertigo.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a January 2010 VA examination report discussed all applicable medical principles and medical treatment records relating to the increased rating issue discussed herein, and the opinions therein are considered adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Ratings

	A.  General Rules and Regulations

The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case,'  Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).


      B.  Vertigo

The Veteran contends she warrants a rating higher than 30 percent for her vertigo.  

The Veteran's vertigo is currently rated under 38 C.F.R. § 4.87, Diagnostic Codes 8045-6204, which specifically concerns peripheral vestibular disorders.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  These hyphenated diagnostic codes may be read to indicate that a TBI is the service-connected disorder, and it is rated based on the criteria governing vertigo (Diagnostic Code 6204), as vertigo has been found to be a residual (along with headaches, which is addressed in the remand portion of this decision) of the Veteran's in-service TBI.

Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  A note in this code further explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

Diagnostic Code 8045, pertaining to the criteria for rating residuals of TBI, states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

Diagnostic Code 8045 stipulates that the preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Diagnostic Code 8045 also stipulates that the need for special monthly compensation (SMC ) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., must be considered. 

Diagnostic Code 8045 also states that the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  There are five notes that accompany Diagnostic Code 8045.  Only the first four are pertinent to the claim currently before the Board. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In a January 2009 VA progress note, the Veteran complained of dizziness.  The examiner note that she had extensive workup but no cause could be identified.  The Veteran underwent a physical examination and the diagnosis was ataxia.  

The Veteran had a VA compensation examination in January 2010, where she complained of vertigo which was often precipitated by changes in position.  She reported that vertigo occurred on average two times a month and then could last anywhere from a few minutes to half a day.  She had been given medication for treatment, which provided some benefit; however, it could also cause drowsiness.  

In an April 2010 letter, the Veteran reported a situation at work where a severe headache and extreme dizziness led to passing out.  She was treated with medication to stop the vertigo.  March 2010 private treatment records confirm this incident. 

In a September 2010 letter, the Veteran reported she continued to experience dizziness once or twice a week.  She would feel unsteady, unbalanced, and she had to sit down and wait for it to pass.  

During a September 2010 DRO hearing, the Veteran testified she was no longer on medication for vertigo as she had been taking Depakote.  She reported that when she experienced vertigo, she got dizzy and off balance, and it was difficult to continue whatever she was doing.  She stated she experienced vertigo two to three times a week and it was severe enough that she had fallen.  

In a February 2012 private treatment record, the Veteran reported intermittent vertigo in the last few weeks, which occurred when she turned her head to the right and lasted for a brief few seconds.  

In an April 2012 VA progress note, the Veteran reported being off and on to the emergency room for migraines and vertigo for the last two months.  

In a July 2013 letter, the Veteran reported that her vertigo has increased with chronic instability to include staggering and falling at home. 

Initially, the Board notes that the Veteran is already in receipt of a 30 percent rating, which is the highest available rating under Diagnostic Code 6204.

The Board also nonetheless has considered whether application of other Diagnostic Codes might provide grounds for assigning an even higher rating.  Diagnostic Codes 6200-6201 pertain to otitis media, but there is no evidence she has been diagnosed with these conditions.  Diagnostic Codes 6202 and 6208-6209 relate to otosclerosis and neoplasms of the ear, respectively.  She does not have either of these diagnoses, so a separate rating under these Diagnostic Codes is unwarranted.  Finally, Diagnostic Codes 6207 and 6210-6211 pertain to loss of auricle, chronic otitis externa, and perforation of the tympanic membrane (eardrum), none of which she has been diagnosed with, so they, too, are inapplicable to her claim and circumstances.

The Board has considered whether rating the Veteran's headaches and vertigo, which have been found to be her only subjective residuals of TBI, under Diagnostic Code 8045 would provide her with a higher disability rating.  Under Diagnostic Code 8045, the Veteran's headaches and vertigo would be rated under the subjective facet of the table entitled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  However, under this criteria, a compensable rating is only warranted when there are three or more subjective symptoms interfering with instrumental activities of daily living, work, family, or other close relationships.  In this case, the evidence is clear that the Veteran only had two subjective residuals of her TBI-headaches and vertigo although she has established service connection for additional objective residuals.  As such, a higher rating under Diagnostic Code 8045 is not warranted.

Therefore, the Veteran's claim for a rating higher than 30 percent for her vertigo must be denied.  She already receives the highest available schedular rating for this condition, and there is no basis to assign a higher rating under a separate diagnostic code.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the Veteran's claims, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a schedular disability evaluation in excess of 30 percent for vertigo as a residual of a traumatic brain injury (TBI) is denied.


REMAND

The Veteran asserts a higher disability rating is warranted for her service-connected headaches.  The Board notes that there are limited VA treatment records in the file, and none dated after April 2012.  In a July 2013 statement, the Veteran reported receiving additional treatment consisting of  Botox injections for her service-connected headaches.  The Board finds additional development is necessary to obtain any outstanding VA or private treatment records. 

Further, at a September 2010 DRO hearing, the Veteran reported that her service-connected disabilities interfere with her job performance and she often has to leave work due to the residuals of her TBI.  The Board finds that this statement indicates the Veteran believes that while she is currently employed, her service-connected vertigo results in marked interference with her employment such that an extraschedular rating may be for application.  

In this regard, the Board must considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an 'extra-schedular' evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

On remand, the Veteran should be permitted the opportunity to submit documentation supporting her contention of marked interference with employment due to her service-connected vertigo, and in the event that such evidence is submitted, the AOJ should refer the case for consideration of an extraschedular rating for her service-connected vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any ongoing treatment she has received for her service-connected headaches since April 2012.  Make arrangements to obtain any relevant evidence identified by the Veteran.  All attempts to secure this evidence must be documented in the virtual folder.

2.  Afford the Veteran the opportunity to submit evidence supporting her claim for an extraschedular rating for vertigo based on marked interference with employment such as any employment records including leave records, or other evidence (including lay statements) tending to show the Veteran's time lost from work and the effect her service-connected vertigo has on her ability to work.

3.  If additional documentation is received pursuant to numbered paragraph 2 above, the AOJ should forward the claims files to the Director of the Compensation and Pension Service for additional consideration of the assignment of an extraschedular rating for the Veteran's increased rating claim involving her service-connected vertigo pursuant to the provisions of 38 C.F.R. § 3.321(b).

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's remaining claims on appeal, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


